[Cite as Portsmouth Daily Times v. New Boston, 2022-Ohio-317.]




PORTSMOUTH DAILY TIMES                               Case No. 2021-00414PQ

       Requester                                     Judge Patrick E. Sheeran

       v.                                            JUDGMENT ENTRY

THE VILLAGE OF NEW BOSTON

       Respondent

        {¶1} On December 23, 2021, a Special Master issued a Report and
Recommendation (R&R) pursuant to R.C. 2743.75(F)(1). The Special Master states in
the Report and Recommendation that “as the court’s lack of jurisdiction over the current
request is conclusively established by The [Portsmouth Daily] Time’s reliance on federal
FOIA [Freedom of Information Act] as its sole authority for making the request, it is
unnecessary to further analyze the Village’s assertion that [a certain report] is exempted
in its entirety as privileged attorney-client communication and/or attorney work product,
and the special master thus submits no recommendation thereon.” (R&R, 4.) The
Special Master recommends (1) granting a motion to dismiss filed by Respondent and
(2) assessing costs to Requester. (R&R, 4.)
        {¶2} Neither party has timely filed written objections to the Report and
Recommendation, as permitted by R.C. 2743.75(F)(2). Pursuant to R.C. 2743.75(F)(2),
if neither party timely objects to a special master’s report and recommendation, then this
Court is required to “promptly issue a final order adopting the report and
recommendation, unless it determines that there is an error of law or other defect
evident on the face of the report and recommendation.”
        {¶3} The Court determines that there is an error of law or other defect evident on
the face of the Report and Recommendation as to the issue of a lack of jurisdiction.
Under Ohio law, the term “jurisdiction” “means ‘the courts’ statutory or constitutional
power to adjudicate the case.’ (Emphasis omitted.)” Pratts v. Hurley, 102 Ohio St.3d
Case No. 2021-00414PQ                      -2-                      JUDGMENT ENTRY


81, 2004-Ohio-1980, 806 N.E.2d 992, ¶ 11, quoting Steel Co. v. Citizens for a Better
Environment, 523 U.S. 83, 89, 118 S. Ct. 1003, 140 L. Ed. 2d 210 (1998); Morrison v.
Steiner, 32 Ohio St.2d 86, 87, 290 N.E.2d 841 (1972), paragraph one of the syllabus.
The term “jurisdiction” “encompasses jurisdiction over the subject matter and over the
person.” Pratts at ¶ 11, citing State v. Parker, 95 Ohio St.3d 524, 2002-Ohio-2833, 769
N.E.2d 846, ¶ 22 (Cook, J., dissenting).
      {¶4} The Ohio Supreme Court has stated that subject-matter jurisdiction “defines
the competency of a court to render a valid judgment in a particular action.” Morrison,
supra, at 87. As to the issue of personal jurisdiction, the Ohio Supreme Court has
explained that personal jurisdiction over a defendant
      may be acquired either by service of process upon the defendant, the
      voluntary appearance and submission of the defendant or his legal
      representative, or by certain acts of the defendant or his legal
      representative which constitute an involuntary submission to the
      jurisdiction of the court. The latter may more accurately be referred to as a
      waiver of certain affirmative defenses, including jurisdiction over the
      person under the Rules of Civil Procedure.
(Footnote omitted.) Maryhew v. Yova, 11 Ohio St.3d 154, 156, 464 N.E.2d 538 (1984).
      {¶5} In R.C. 2743.75(A), the General Assembly established that, except for a
court that hears a mandamus action pursuant to R.C. 149.43(B), the Ohio Court of
Claims “shall be the sole and exclusive authority in this state that adjudicates or
resolves complaints based on alleged violations of [R.C. 149.43(B)].” See R.C. 149.43
(availability of public records). Under R.C. 2743.75(A) this Court therefore has statutory
power to adjudicate this case. And, since both parties have voluntarily submitted to the
jurisdiction of this Court in this case, personal jurisdiction has been established. The
Court disagrees with the conclusion, as set forth in the Report and Recommendation, of
a lack of jurisdiction. Because the Court possesses both subject-matter jurisdiction and
Case No. 2021-00414PQ                         -3-                        JUDGMENT ENTRY


personal jurisdiction in this case, this Court therefore may render a valid judgment. See
Compton v. Compton, 2d Dist. No. 99-CA-17, 1999 Ohio App. LEXIS 2592, at *3
(June 11, 1999) (“[i]t is fundamental that in order to grant relief requested on a claim
presented in an action the court in which the action is filed must have both personal
jurisdiction of the parties and subject-matter jurisdiction of the claim for relief involved”).
       {¶6} Nonetheless, the Court agrees with the view that Requester’s reliance on
the federal Freedom of Information Act (FOIA) as its sole authority for making its public-
records request is unenforceable against a nonfederal entity, such as Respondent
Village of New Boston. See State ex rel. Carr v. City of Akron, 112 Ohio St.3d 351,
2006-Ohio-6714, 859 N.E.2d 948, ¶ 33 (observing that “the FOIA does not apply to
nonfederal entities”). The Court further agrees with the view that, in this instance, the
principle of judicial restraint counsels against rendering a determination as to the issue
of attorney-client privilege or the issue of attorney work-product, or both. See State ex
rel. Luken v. Corp. for Findlay Mkt. of Cincinnati, 135 Ohio St.3d 416, 2013-Ohio-1532,
988 N.E.2d 546, ¶ 25 (“The “‘cardinal principle of judicial restraint—if it is not necessary
to decide more, it is necessary not to decide more”’—counsels against deciding issues
rendered moot by our determination that the redacted information constitutes trade
secrets. State ex rel. Asti v. Ohio Dept. of Youth Servs., 107 Ohio St.3d 262, 2005-
Ohio-6432, 838 N.E.2d 658, ¶ 34, quoting PDK Laboratories, Inc. v. United States Drug
Enforcement Administration (D.C.Cir.2004), 362 F.3d 786, 799 (Roberts, J., concurring
in part and in the judgment)”); Meyer v. UPS, 122 Ohio St.3d 104, 2009-Ohio-2463, 909
N.E.2d 106, ¶ 53.
Case No. 2021-00414PQ                     -4-                     JUDGMENT ENTRY


         {¶7} Accordingly, for reasons set forth above, the Court adopts, in part, the
Special Master’s Report and Recommendation.        The Court GRANTS Respondent’s
motion to dismiss. Judgment is rendered in favor of Respondent. Court costs are
assessed to Requester. The Clerk shall serve upon all parties notice of this judgment
and its date of entry upon the journal.




                                          PATRICK E. SHEERAN
                                          Judge

Filed January 11, 2022
Sent to S.C. Reporter 2/4/22